Order, so far as appealed from, unanimously modified so as to provide that, in addition to the items allowed, the following items shall also be granted: Item 2 (a) except “ and describe;” 2 (b), (c), (d) and (e); item 3 (a) and (b); item 6 (e) and (f); item 7 (a) and (b); and item 9 (a) and (b); and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Bill of particulars to be served within thirty days after service of order. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.